DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy Barton on 4/20/2021.
Amended the claims in the application as follows:
	Claim 1: A device for minimally invasive medical treatment comprising:
a hollow tube comprising:
a first end;
a second end;
an exterior having a plurality of cutouts;
at least one snap mechanism configured to connect the first end and the second end together;
a plurality of anchor deployment zones;
a plurality of anchors configured to deploy through the plurality of cut outs, each anchor of the plurality of anchors being associated with at least one of the plurality of anchor deployment zones, wherein each of the plurality of anchor deployment zones are configured to operate independently;
at least one anchor stop mechanism that comprises a projection configured to hold the plurality of anchors in place and prevent premature deployment of the plurality of anchors, wherein the projection , wherein the anchor rail coupled thereto; and
.

	Claims 6-11 have been canceled.  

Allowable Subject Matter
Claims 1-4, 12, 14-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose at least one anchor stop mechanism that comprises a projection configured to hold the plurality of anchors in place and prevent premature deployment of the plurality of anchors, wherein the projection projects a predetermined height from an anchor rail, wherein the anchor rail comprises some of the plurality of anchors coupled thereto (claim 1). 
The prior art of record of Yellin (US Pub No. 2013/0226290) discloses everything in claim 1 including an anchor rail (902) (Figure 9B) but fails to disclose at least one anchor stop mechanism that comprises a projection configured to hold the plurality of anchors in place and prevent premature deployment of the plurality of anchors, wherein the projection projects a predetermined height from the anchor rail (claim 1). 
The limitations as stated above in claim 1 have divergent structures as such they would not be obvious to modify. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/           Primary Examiner, Art Unit 3771